Citation Nr: 1448912	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-39 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a heart disability, diagnosed as coronary artery disease (CAD), to include as secondary to herbicide exposure and/or hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1964 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2009, the Veteran presented testimony in a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issues were remanded by the Board for additional development in March 2011.  The Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).
FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he was not exposed to an herbicide agent (to include Agent Orange) during service.

2.  Type II diabetes mellitus, hypertension, and CAD were not present until more than one year following the Veteran's discharge from service and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  CAD was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's November 2007 and July 2008 letters provided the Veteran with all required notice prior to the initial adjudication of the claims.  The duty to assist the Veteran has also been satisfied.  The Veteran's service records and identified private and VA medical treatment records have been obtained.  In addition, all indicated development to verify the Veteran's alleged in-service exposure to herbicides has been completed.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been afforded a VA examination and that no VA opinion has been obtained in response to this claim; however, VA is not required to provide the Veteran with a VA examination or obtain a VA medical opinion in this case, because there is no evidence suggesting that his diabetes, hypertension, or CAD was present in service or until years thereafter and there is no competent evidence suggesting that it is related to his active service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA and VBMS (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, interest, bias, self-interest, desire for monetary gain, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e), including type II diabetes mellitus, shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  'Inland waterways' are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance. Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam 'brown water' Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

      A.  Service Connection Based on Presumption

At the outset, the Board notes that the evidence shows the Veteran has been diagnosed with diabetes mellitus type II and CAD.  Accordingly, the first element of service connection (evidence of a current disability) is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case, the Veteran asserts presumptive service connection under 38 C.F.R. § 3.309(e) for his diabetes and CAD as caused by exposure to herbicides.  He does not contend that had diabetes mellitus or CAD while on active service, or that he served or physically set foot in Vietnam during service.  Rather, the Veteran contends that his diabetes and CAD are due to herbicide exposure while serving aboard a communication ship in the waters off Vietnam.  He testified that his ship, the USS Arlington, anchored in Da Nang harbor twice and in Cam Ranh Bay during his tour of duty and routinely sailed along the coast of Vietnam in close proximity to the shoreline, and should be recognized as a 'brown water' ship entitled to the presumption of exposure to herbicides under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The Veteran contends that barrels of Agent Orange were transported aboard the USS Arlington and that his ship was exposed to Agent Orange from vapor clouds that drifted over the ship after being sprayed onto Vietnam by military planes.  The Veteran has submitted numerous articles and reports, including copies of deck logs and history reports for the USS Arlington, medical reports and studies regarding Agent Orange exposure from various sources, and statements from several former crewmembers of the USS Arlington.

The Board has considered the Veteran's assertions and the supporting lay statements that the USS Arlington transported barrels of liquids.  The evidence shows that the USS Arlington was converted from a small aircraft carrier to a communication relay ship, with the mission of supplying communication support to areas where communication facilities were inadequate or nonexistent.  See 'History of the USS Arlington.'  Within the document entitled 'History of the USS Arlington,' it was noted that the ship loaded 18 tons of Operation Hand-Clasp material, and on another occasion was tasked with the delivery of a 14-ton propeller.  It is not unreasonable to assume that the USS Arlington may have occasionally transported materials out of necessity or convenience of the government.  However, the Board finds that the preponderance of the evidence is against a finding that the USS Arlington routinely transported materials, particularly considering the mission of the ship and the fact that even with the document 'History of the USS Arlington,' only two instances of the transportation of materials were noted.  USS Arlington deck logs were also reviewed and considered, and do not reflect routine transportation of materials aboard the ship.  In addition, the record includes a May 2009 U.S.  Army and Joint Services Records Research Center (JSRRC) memorandum that stated after review of ships histories, deck logs, official military documents, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicides during the Vietnam era, there was no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam, used, stored, tested, or transported tactical herbicides.  The Board also notes that many of the statements submitted in support of the Veteran's claims were provided by USS Arlington crewmembers and spouses of crewmembers who indicated they also suffered from disabilities for which they were seeking compensation benefits or related their current disabilities to Agent Orange exposure during active service.  See, e.g., April 2004 and July 2005 SR correspondence; April 2005 JPV correspondence; May 2005 AJL correspondence; JMK and KB correspondence (as spouses of crewmembers of the USS Arlington).  In addition, some of the statements were indicated to have been submitted in support of those seeking VA compensation benefits.  See CHG, Jr correspondence.

In addition, the Board notes that the Veteran and the various crewmembers are certainly competent to report on what they experienced during service, including observing barrels aboard the USS Arlington and characteristics of the barrels (e.g., color).  Moreover, as some of the crewmembers indicated that they were familiar working with herbicides, and the barrels smelled like herbicides, they would be competent to report that the barrels smelled like herbicides.  However, as to actual Agent Orange or other tactical herbicides being stored and transported aboard the USS Arlington, the Board finds that neither the Veteran nor any of his crewmembers are competent to say that the barrels held Agent Orange or other tactical herbicides because such a finding requires special training that they do not have.  In assessing the credibility of lay evidence submitted in support of a claim, interest, self-interest, and the desire for monetary gain may be considered by the Board.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341 (1991); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  After review of the evidence, the Board finds that the Veteran's statements and supporting statements from crewmembers and spouses of crewmembers are not accorded probative value regarding the storage and transportation of tactical herbicides, and witnessing grey barrels with an orange stripe and green barrels with yellow writing, aboard the USS Arlington.  It is clear that the appellant and several crewmembers have conducted research regarding Agent Orange as such is explicitly stated in several statements, that the research, which was quite extensive, included notations that Agent Orange derived its name from the color of the identification stripe on the barrel.

Moreover, the mission of the USS Arlington and a May 2009 JSRRC memorandum do not support a finding or statements that the USS Arlington stored or transported tactical herbicides (including Agent Orange).  Also, the appellant and various USS Arlington crewmembers' supporting statements were provided with clear self-interest or interest of other USS Arlington crewmembers.  For these reasons, the Board finds that the Veteran's statements and supporting statements from crewmembers and spouses of crewmembers regarding the storage and transportation of tactical herbicides, and witnessing grey barrels with an orange stripe and green barrels with yellow writing, aboard the USS Arlington, are not entitled to probative weight.

The Veteran also contends that he should be recognized as having served on a 'brown water' ship.  Based on official Navy records, VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  The list includes ships operating primarily or exclusively on Vietnam's inland waterways; ships operating temporarily on Vietnam's inland waterways, including at the mouth of rivers or river deltas, or docking to the shore; and ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The Board has reviewed that list, which was last updated on January 8, 2014, and finds that the USS Arlington does not fall within the scope of the manual's provisions during the time period that the Veteran was aboard.  Moreover, given the nature of the USS Arlington's mission, its size and draft, and the absence of any indication in the ship's deck logs that it conducted brown water operations, there is no reason to believe that the USS Arlington would have operated in the rivers, canals, estuaries, or delta areas making up the inland waterways of Vietnam.  Accordingly, since the Veteran has never claimed and the record does not show that he actually stepped foot in the Republic of Vietnam, and his alleged exposure while serving aboard the USS Arlington during his deep-water naval service, the Board finds that his claim for service connection for diabetes is not within the purview of 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) based on herbicide exposure in Vietnam.

Additionally, the Veteran's service off the coast of Vietnam does not constitute 'service in the Republic of Vietnam.'  See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam); see also Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008) (confirming VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  Instead, 'service in the Republic of Vietnam' requires visitation (i.e., setting foot) in Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a).

Nonetheless, the Veteran is still entitled to the presumption of service connection under 38 C.F.R. § 3.309(e), if he can show that he was otherwise exposed to an herbicide agent during service.  In this regard, the Veteran contends that due to his close proximity to the coast of Vietnam, he was exposed to Agent Orange through the air, through his drinking water, or through food contaminated in Vietnam.  In essence, the Veteran is attempting to expand the statutory presumption to waters offshore of Vietnam.  This matter was finally settled by Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  In upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed VA's discretion to maintain a 'bright line' rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray draft in the air off the coast.

As in Haas, the Veteran in this case has supplemented his argument with several studies that attempt to show a direct connection between the spraying of Agent Orange on the landmass of Vietnam to the development of Agent Orange-related diseases in service members who served on the ships offshore.  In particular, the Veteran relies on a 2002 study conducted for the Australian Department of Veterans Affairs suggesting that Vietnam veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.  The claimant, in Haas, relied on the exact same study.  Although the Federal Circuit passed no judgment on the validity of studies such as these, it did highlight VA's rulemaking with respect to the Australian study, and based on their analysis, the VA stated that 'we do not intend to revise our long-held interpretation of 'service in Vietnam.''  See Haas, 525 F.3d at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).

With respect to other cited studies, the Federal Circuit also noted VA's statements specifying that none of the studies 'bears significantly on the specific question whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure.'  Id.

Accordingly, the Board rejects the argument that alleged exposure to herbicides via wind or sea water off the coast of Vietnam should be entitled to the presumptive provisions.

The Veteran has also submitted several Board decisions issued in different Veteran's cases in an effort to support his claims.  Prior Board decisions are binding only on the specific case decided, and the decisions cited have no precedential value in the instant case.  38 C.F.R. § 20.1303.  [The Board notes incidentally that the instant case is also distinguishable from the prior cited Board decisions.  In the prior cases, the cases were prior to the Federal Circuit decision in Haas which upheld VA's requirement that a veteran must have been present within the land borders of Vietnam, and a separate case found that Da Nang harbor is an inland waterway under 38 C.F.R. § 3.307.  However, as provided above, Da Nang harbor is not recognized as an inland waterway under 38 C.F.R. § 3.307.]

Based on the above, the Board finds presumptive service connection under 38 C.F.R. § 3.309(e) for diabetes and CAD as caused by exposure to herbicides is not warranted.  Notwithstanding the foregoing presumptive provisions, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disability was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

      B.  Direct Service Connection 

The Veteran contends that his diabetes, CAD, and hypertension are a result of herbicide exposure in Vietnam.  As found above, exposure to herbicides has not been conceded.  

Service treatment records do not show evidence of diabetes mellitus, hypertension, or CAD in service, including on May 1968 service separation examination.  

In his October 2007 claim, the Veteran has reported that he was first diagnosed with diabetes in 1985, and with CAD and hypertension in 1975.  

Post-service treatment records starting in July 1985 include a diagnosis of hypertension with prescribed medication, and indicate the Veteran had a myocardial infarction in June 1985 and was placed on heart medication.  A June 1999 private treatment record noted that the Veteran's glucose level was high.  A July 2000 private treatment record included a diagnosis of diabetes.   

In a December 2009 letter, C. B., D.O., indicated that the Veteran was his patient in the 1960s and 1970s, and that he was treated for hypertension during this time.  He went on to state all records from that time have been destroyed. 

During his December 2009 hearing, the Veteran testified that he was diagnosed with hypertension in 1968, only weeks after separation from service at a VA hospital in Erie, Pennsylvania.  He reported ongoing treatment with private physicians since that time.  However, he indicated that the private physicians that treated him after shortly after separation are no longer practicing and their records are unavailable.  He was also diagnosed with diabetes in 1969, less than one year after separation from service.  

Based upon the evidence of record, the Board finds diabetes, hypertension, and CAD are not shown to have developed as a result of an established event, injury, or disease during active service nor may hypertension, CAD, or diabetes be presumed to have their onset during service.

The Board recognizes that there is some evidence that suggests the Veteran had hypertension during his period of service within a year of separation from service.  However, the Board does not find the Veteran's reported history credible as there are inconsistencies that diminish the reliability of the Veteran's current claims.  As noted above, in his October 2007 claim, the Veteran has reported the onset of his hypertension to be in 1975 and the onset of his diabetes in 1985.  During his December 2009 Board hearing the Veteran testified he was diagnosed with hypertension and diabetes within one year of separation from service.  Based on the Veteran's conflicting statements, the Board finds that he is not credible to the extent that he reports the onset of his hypertension and diabetes at issue to have been within one year of service.  Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ('A credible witness is one whose statements are within reason and believable....').  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago'); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).  Although credibility is often defined as determined by the demeanor of a witness, a document may also be credible evidence.  Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Objective evidence of a diagnosis of hypertension and a heart disorder is first shown in 1985, and evidence of diabetes was first shown in 2000, all more than 17 years after his separation from service and cannot be presumed to have been incurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, no medical professional has ever suggested that the Veteran's diabetes, hypertension, or CAD was related to his military service, and neither the Veteran nor his attorney has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  To the extent the Veteran relates his claims to his service (to include herbicide exposure), the Board finds that such is not competent evidence.  The matter of a nexus between a current disability such as diabetes, hypertension, or CAD and service is (in the absence of continuity of symptomatology which the Veteran is not alleging) a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The only evidence that seems to support the Veteran's contention that he developed hypertension within a year of separation from service is the December 2009 letter from CB, D.O.  However, the physician does not assert that he was diagnosed with hypertension within one year of separation from service, only that he was treated for hypertension at some time during the 1960s or 1970s.  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006). To the extent that the Veteran has claimed service connection for CAD as secondary to hypertension, the Board finds service connection on a secondary theory is not warranted as hypertension has been found not service-connected. 

In summary, considering the medical evidence of record, the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for diabetes, hypertension, and CAD.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure and/or hypertension, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


